Citation Nr: 1529490	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  11-23 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial, compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to September 1961 and from December 1961 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This matter is currently under the jurisdiction of the RO in Los Angeles, California.  

In June 2013, the Veteran and his spouse testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  

This matter was previously before the Board in September 2014.  The Board remanded this matter for further development.

The Board again notes that during the June 2013 Board hearing, the Veteran raised the issue of entitlement to service connection for a disability manifested by dizziness and balance problems, as secondary to service-connected bilateral hearing loss, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's hearing loss was manifested by no worse than a numerical designation of Level II for each ear.


CONCLUSION OF LAW

The criteria for an initial, compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
That the Veteran has appealed with respect to the propriety of the initially assigned rating for his bilateral hearing loss, from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

The Board finds that adequate information is associated with the claims file to rate the claim.  Service treatment records are associated with the record.  Per the September 2014 Board remand, VA medical records were associated with the claims file, and in a March 2015 letter the RO informed the Veteran of what records were unobtainable.  Also, per the Board remand, interpretations of the private medical records have been obtained, in March 2014.  Additionally, the Veteran identified, and the AOJ subsequently obtained, private medical records from Kaiser Permanente.  Furthermore, the Veteran underwent VA examinations in August 2009, June 2011, and October 2012.  The Veteran has not indicated since the last examination time that his bilateral hearing loss has worsened, and the medical evidence of record does not indicate a worsening of the bilateral hearing loss.  Indeed, a December 2013 VA medical record noted that the Veteran's bilateral hearing loss was stable with his hearing aid. As such, a more recent VA examination is not necessary.

As to the VA examinations for bilateral hearing loss, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the Board finds that the VA examiners addressed the functional effects resulting from the Veteran's bilateral hearing loss, to include difficulty hearing in restaurants and needing to stare at a person's face when meeting (August 2009 VA examination), difficulty hearing and understanding (June 2011 VA examination), and the need for hearing aids when performing daily function, including watching television and movies (October 2012 VA examination).  Therefore, as the VA examiners addressed the functional effects of the Veteran's bilateral hearing loss, the Board finds that such examinations comply with the Court's holding in Martinak, and no further examination is necessary.  The Board finds that the examinations are adequate as they include an interview with the Veteran, a review of the record, and a full audiological examination, addressing the relevant rating criteria.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Bilateral Hearing Loss Claim

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran contends that he is entitled to an initial compensable rating.  

A. Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85. An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

B.  Background and Analysis

The Veteran filed the current claim in April 2009.  In August 2009, he underwent a VA examination for bilateral hearing loss.  Word recognition testing revealed speech recognition ability of 90 percent for the right ear and 86 percent for the left ear.  The audiogram reveals that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
45
35
25
50
38.25
LEFT
35
20
30
45
32.5

At that time, the Veteran reported difficulty hearing in crowded restaurants and in a meeting unless he stared at a person's face.

In a June 2011 VA audiological examination, the Veteran reported difficulty hearing and understanding conversations.  The VA examiner noted word recognition testing results of 96 percent for the right ear and 88 percent for the left ear, and the pure tone thresholds, measured in decibels, of:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
50
30
40
65
46.25
LEFT
40
20
25
50
33.75

The Veteran underwent another VA examination in October 2012.  He complained that he could not hear or carry on normal conversations or carry on normal daily functions, such as hear the television or movies, without his hearing aids.  The word recognition testing results were of 94 percent for the right ear and 88 percent for the left ear, and the pure tone thresholds, measured in decibels, of:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
40
25
40
60
41.25
LEFT
40
15
30
50
33.75

None of the examinations demonstrated exceptional pattern of hearing loss.  Additionally, each audiometry test showed results that would equate to Level I or II hearing in each ear, using Table VI. 38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I or Level II hearing in each ear results in a noncompensable disability rating. 38 C.F.R. § 4.85.

The Board further finds that the evidence of record reflects no certification of language difficulties, inconsistent speech audiometry scores, or pure tone threshold findings of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz as to warrant consideration as an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(b).

The Board also notes that the medical treatment evidence of record document that the Veteran received both private and VA treatment for bilateral hearing loss. (June 2013 VA audiological evaluation, March 2009 and May 2013 Kaiser Permanente audiograms - interpreted by a March 2015 VA examiner).  The medical treatment evidence, to include audiograms, however, cannot be used to rate bilateral hearing loss as they do not include evidence for rating purposes.  Specific to the actual audiological evaluations, such records do not include Maryland CNC controlled speech discrimination tests for rating purposes.  38 C.F.R. § 4.85.  The June 2013 VA audiological evaluation specifically indicated that the Maryland CNC was not used.  Furthermore, the Board finds that even if it were to assume that the Kaiser Permanente audiograms used Maryland CNC tests, though such records do not specify such use, the Veteran would still not warrant a compensable rating.  Those records demonstrated higher speech recognition scores than those found by VA, with 96 percent right ear and 100 percent left ear in March 2009 and 100 percent bilaterally in May 2013, and pure tone threshold findings consistent with those found by the VA examiners.  Such findings would be consistent with the Veteran's noncompensable rating.

Therefore, the Board finds that, for the entire appeal period, the Veteran has no worse than Level II hearing in each ear.  As such, he is not entitled to a compensable rating for his bilateral hearing loss.
 
To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that while competent to report symptoms such as difficulty communicating and understanding, he is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Despite the foregoing, the Board acknowledges the Veteran's reports of difficulty communicating.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable rating are not met. See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether an issue should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has considered the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule. While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, to include difficulty communicating, especially when not face to face with people and in areas like crowded restaurants, and needing hearing aids to function, the Board finds that the Veteran's bilateral hearing loss is fully addressed by the rating criteria under which such disability is rated. 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

Consequently, the Board concludes that referral of an issue for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim, when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran has not raised the issue in regard to this issue.  During his June 2013 Board hearing, the Veteran reported that he was retired and that he worked around the issue when he had worked.  Therefore, the Board finds that the issue of entitlement to a TDIU does not warrant consideration.




ORDER

An initial, compensable disability rating for bilateral hearing loss is denied.




____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


